Citation Nr: 1507726	
Decision Date: 02/23/15    Archive Date: 02/26/15	

DOCKET NO.  09-37 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a disorder of the left arm characterized by numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2012, the Board granted entitlement to service connection for sleep apnea, and denied entitlement to service connection for bilateral hearing loss.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for migraine headaches and a disorder of the left arm characterized by numbness.  The case is now, once more before the Board for appellate review.  


FINDINGS OF FACT

1.  Chronic migraine headaches are not shown to have been present in service, nor are they the result of any incident or incidents of the Veteran's period of active military service, to include an inservice parachute jump and/or blow to the head.  

2.  A disorder of the left arm characterized by numbness is not shown to have been present in service, or to the extent currently manifested, for a number of years following service discharge, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include an inservice insect bite or bites.  


CONCLUSIONS OF LAW

1.  Chronic migraine headaches were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  A disorder of the left arm characterized by numbness was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  There is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing before the undersigned in June 2012, as well as service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran seeks entitlement to service connection for migraine headaches, and for a left arm disorder characterized by numbness.  In pertinent part, it is contended that the Veteran's current migraine headaches are the result of a parachute jump in service in 2001.  Further contended is that the Veteran's current numbness of his left upper extremity is the result of an insect (spider) bite during his active military service.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case at hand, service treatment records fail to demonstrate the presence of a chronic headache disorder (including migraine headaches) or chronic numbness of the Veteran's left arm.  While it is true that, in October 1996, during the Veteran's period of active military service, he received a diagnosis of possible tension headaches following an incident in which he struck his head on a steel bar, there is no evidence that this incident resulted in the development of a chronic headache disorder.  In like manner, while in March 1997, once again, while in service, the Veteran was heard to complain of headaches, that complaint was in conjunction with an apparent upper respiratory infection, with no evidence of resulting chronic disability.  

The Board acknowledges that in May and November 1999, while in service, the Veteran received treatment for what was thought to be an insect bite.  There is, however, no indication that at either of those incidents, the Veteran experienced any numbness of his left upper extremity.  Moreover, while in September 2004, once again, while in service, the Veteran received treatment for an abscess of his left axilla, felt possibly to be the result of a "bug bite," at the time of that incident, the Veteran voiced no complaints of left upper extremity numbness.  Significantly, at the time of Medical Evaluation Board proceedings for an unrelated medical problem in June 2008, the Veteran voiced no complaints of either headaches or numbness.  Moreover, those proceedings were negative for any evidence of a chronic headache disorder or chronic numbness of the Veteran's left upper extremity.  

The Board acknowledges that, following a VA general medical examination in February 2009, the Veteran received a diagnosis of "migraine headaches."  However, that diagnosis was clearly based on history provided by the Veteran, inasmuch as, at the time of that examination, the examiner had no access to the Veteran's claims folder.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, at the time of that examination, there was no objective evidence of any numbness of the Veteran's left arm.  

The Board observes that, following subsequent VA examinations in September 2012, which examinations, it should be noted, involved a full review of the Veteran's claims folder, it was opined that the appellant's suspected migraine headaches were not linked to the only referenced headaches in military service, which occurred following a head injury.  Moreover, that same examiner was of the opinion that there were no objective signs of peripheral neuropathy present in the Veteran's left upper extremity.  The examiner found that the Veteran's complaint of numbness did not follow the anatomy of any particular nerve or root of the nerve pattern.  The Veteran's left hand numbness was opined to most probably be the result of an unrelated ulnar nerve entrapment at the elbow.  

The Board finds the aforementioned opinions highly probative, because they were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's records, discussed his medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens.  Under the circumstances, the Board finds that the probative medical evidence of record preponderates against finding that the Veteran suffers from migraine headaches or left upper extremity numbness which are in any way related to his active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has argued that his current headaches are related to an inservice parachute jump, and that his left upper extremity numbness is likewise related to an incident of service, specifically, an insect bite.  However, there currently exists no competent evidence that, to the extent the Veteran currently suffers from migraine headaches or left upper extremity numbness, those problems are in any way related to his active military service.  The Veteran's statements when weighed against the objective evidence of record are of no particular probative value.  The Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities in question.  Although lay persons are competent to provide opinions on certain medical issues [See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the question regarding the etiology of the Veteran's migraine disorder or left upper extremity numbness falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F 3d 1372 (Fed. Cir. 2007).  

Hence, the Board is unable to reasonably associate the Veteran's current headache disorder or claimed left upper extremity numbness with his active military service.  Accordingly, the Veteran's claims for service connection must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is denied.  

Entitlement to service connection for a left arm disorder characterized by numbness is denied  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


